Citation Nr: 0621346	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
under 38 U.S.C.A. § 1112. 








ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had qualifying Philippine service from March 1941 
to April 1942 and from October 1945 to June 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The veteran was a POW from April 9, 1942, to April 25, 1942, 
a period of less than 30 days. 


CONCLUSIONS OF LAW

1. The veteran meets the legal criteria for presumptive 
service connection as a POW under 38 U.S.C.A. 
§1112(b)(1)(A)(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§3.309(c)(1) (2005). 

2. The veteran does not meet the legal criteria for 
presumptive service connection as a POW under 38 U.S.C.A. 
§1112(b)(1)(B)(3) (West 2002 & Supp. 2006); 38 C.F.R. 
§3.309(c)(2) (2005). 


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Since the Board does not reach the merits of the underlying 
claims of service connection and is remanding the claims for 
further consideration by the RO, the veteran has not been 
prejudiced by any lack of proper VCAA notice or the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2002, the veteran as a former POW filed a claim of 
service connection for osteoarthritis and hearing loss.  The 
RO, in part, denied the claim because the veteran was a POW 
for less than 30 days and that he was therefore not entitled 
to the presumptive provisions of 38 C.F.R. § 3.309(c).  

After the last supplemental statement of the case, issued in 
September 2004, the regulatory provision of 38 C.F.R. 
§ 3.309(c), cited by the RO as the legal authority in denying 
the veteran POW status was amended. 

Under the amended and current version of 38 C.F.R. 
§ 3.309(c), there is a presumption of service connection for 
16 diseases that are deemed associated with detention or 
internment as a POW.  Eleven of the diseases are presumed to 
be service connected only if the veteran was a POW for a 
period of at least 30 days.  The remaining five diseases are 
presumed to be service-connected if the veteran was a POW for 
any period of time.  The amended and current 38 C.F.R. 
§ 3.309(c), implemented the changes in statute, 38 U.S.C.A. 
§ 1112(b), effective in December 2003. 

Under the amended and current 38 C.F.R. § 3.309(c)(1), if a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military service even though there is 
no record of such disease during  service, provided the 
rebuttable presumption provisions are also satisfied, namely, 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease  (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); and stroke 
and its complications. 

Under the amended and current 38 C.F.R. § 3.309(c)(2), if the 
veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the  following diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military service even though there is no record of 
such  disease during service, provided the rebuttable 
presumption provisions are also satisfied, namely, 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy, except where 
directly related to infectious causes; and cirrhosis of the 
liver.

With regard to Philippine service, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  38 C.F.R. §§ 3.40, 3.41 (2005).  

Also VA will accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y) (2005).  

The record shows that in a report, prepared by the Office of 
the Commanding General of the United States Army Forces, 
dated in November 1945, the veteran was listed as a POW from 
April 9, 1942, to April 24, 1942, a period of less than 30 
days.  In an affidavit taken from the veteran and attached to 
the report, the veteran stated that he was held from April 9, 
1942, to April 25, 1942.  A similar report was issued by the 
service department in September 1949. 

In a letter from the National Personnel Records Center 
(NPRC), dated in April 2004, the NPRC indicated that the 
veteran's prisoner of war dates were from May 7, 1942, to 
October 12, 1945.  

The RO subsequently contacted the service department and 
requested that they reconcile the discrepancy between the 
September 1949 report of the service department and the NPRC 
letter, dated in April 2004.  The RO asked whether a change 
would be warranted in the certification of the veteran's POW 
dates.  

In reply in September 2004, the custodian of the Federal 
records reported that a change in the certification of the 
veteran's POW status would not be warranted and provided 
copies of the pertinent documents, which included the 1945 
and 1949 reports referred to above.  

As for the NPRC letter, dated in 2004, it is clearly 
inconsistent on its face with all the other documents in the 
record and with the veteran's contemporaneous affidavit, 
which clearly establish that the veteran's dates of captivity 
as a POW were from April 9, 1942, to April 25, 1942, and has 
no probative value on the determination of the length of time 
the veteran was a POW.  

As the remaining evidence of record establishes that the 
veteran was a POW for less than 30 days, under the amended 
and current version of 38 C.F.R. § 3.309(c)(1), the veteran 
is recognized as a POW for the purpose of presumptive service 
connection for the following diseases only: psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); and stroke 
and its complications.  

As the veteran was a POW for less than 30 days, under the 
amended and current version of 38 C.F.R. § 3.309(c)(2), the 
veteran is not recognized as a POW for the purpose of 
presumptive service following for the following diseases: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy, except where 
directly related to infectious causes; and cirrhosis of the 
liver. 


ORDER

The veteran meets the legal criteria for recognition as a POW 
for the purpose of presumptive service connection for the 
diseases listed under 38 U.S.C.A. §1112(b)(1)(A)(2) (West 
2002 & Supp. 2006) and 38 C.F.R. §3.309(c)(1) (2005) to this 
extent the appeal is granted. 

The veteran does not meet the legal criteria for recognition 
as a POW for the purpose of presumptive service connection 
for the diseases listed under under 38 U.S.C.A. 
§1112(b)(1)(B)(3) (West 2002 & Supp. 2006); 38 C.F.R. 
§3.309(c)(2) (2005) to this extent the appeal is denied. 


REMAND 

Since the veteran now has recognized POW status for the 
purpose of presumptive service connection for the diseases 
listed under 38 U.S.C.A. §1112(b)(1)(A)(2) (West 2002 & Supp. 
2006) and 38 C.F.R. §3.309(c)(1) (2005), and as the RO has 
not had the opportunity in the first instance to considered 
the amended versions of the statutory and regulatory 
provisions pertinent the claims, under procedural due 
process, the case is remanded for the following action. 

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).



2. After proper VCAA notice, readjudicate 
the claims of service connection, 
applying the amended and current versions 
of 38 U.S.C.A. §1112(b) and 38 C.F.R. 
§3.309(c).  If any benefit sought on 
appeal remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


